DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 17/470,830, System For Suspending Articles From A Surface, filed on September 9, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,909,262 to Garcia.
Garcia ‘262 discloses a system (Fig. 4) including a line (162, 163, clip), a first connector (103) including a curved portion and a line retention portion  configured to couple to a first end of the line; a second connector (101) including a curved portion and a line retention portion configured to couple to a second end of the line.
Regarding claim 2, Garcia ‘262 discloses wherein the first connector includes a body portion (102) forming a first curved portion and a second curved portion separated by an opening (where the bracket (133) fits in).
Regarding claim 3, Garcia ‘262 discloses at least one ridge (123) extending at an angle relative to the first curved portion.
Regarding claim 4, Garcia ‘262 discloses wherein the line retention portion of at least one of the first connector or the second connector includes a line retention portion defining a tubular structure (circular).
Regarding claims 5, and 8, Garcia ‘262 discloses a support bracket (131) including a first portion (132) configured to extend at least partially away from an object coupled to the support bracket and a second portion (134) disposed at an angle relative to the first portion.
	Regarding claim 6, Garcia ‘262 discloses wherein the first connector and the second connector are configured to engage the second portion of the support bracket.
	Regarding claim 7, Garcia ‘262 discloses wherein at least a portion of the first connector and the second connector is configured to engage a both a front surface and a back surface of the support bracket (Fig. 4).
	Regarding claim 9, Garcia ‘262 discloses wherein at least one ridge is configured to engage at least a portion of a back surface of the second portion of the support bracket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,290,238 – sign clip
U.S. Patent No. 11,268,633 – cable management device
	U.S. Patent No. 10,570,948 – support hook
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 12, 2022